Citation Nr: 0125499	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at a hearing held at the RO in August 
2001, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The Board first notes that the veteran has been found to have 
the following nonservice connected impairments: 
gastroesophageal reflux disease (GERD) (30 percent), 
residuals of a left knee injury with arthritis (30 percent), 
degenerative changes of the cervical and thoracic spine (10 
percent), an adjustment disorder with depressed mood (10 
percent), and status post left pneumothorax (noncompensable).  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 
2 Vet. App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  

In instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id; see also 38 C.F.R. § 3.103(a) (2001).  

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  If the benefit may not be awarded 
under the "average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.  38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (2001).  In 
the course of adjudicating the claim, VA must also determine 
whether any of the disabilities in question are the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521; 
Abernathy v. Derwinski, 2 Vet. App. 391, 394 (1992).  

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

The RO has not addressed or developed the issue of whether 
any of the veteran's disabilities, including the disabilities 
resulting from the August 1996 motor vehicle accident, are 
the proximate result of the veteran's consumption of alcohol 
or other drugs, and therefore the result of his willful 
misconduct.  See Abernathy, supra.  Therefore a remand is 
required.  

In particular, the evidence suggests that a significant 
portion, of the veteran's nonservice connected impairments 
are due to his abuse of alcohol.  In particular, the record 
suggests that the August 1996 motor vehicle accident, which 
lead to his left knee disability, left pneumothorax, and 
possibly the degenerative changes of the cervical and 
thoracic spine as well, was the result of the veteran driving 
under the influence of alcohol.  

The veteran was treated for the injuries sustained in the 
August 1996 accident at USA Medical Center.  Records from 
this facility appear to document the presence of alcohol in 
the veteran's system, indicating a positive alcohol reading 
of 346 milligrams per 100 milliliters (mg/dL).  Dr. ECD noted 
that the veteran was put in jail as a result of, in part, 
driving under the influence (DUI).  During the April 2000 VA 
mental examination, the veteran reported being treated for 
"drinking a lot" at Bradford Health Services following the 
accident.  

VA medical records document a history of alcohol and 
polysubstance abuse, including LSD, heroin, "crystal met," 
opium, hash, Quaaludes, and cocaine.  He has recently 
indicated that he is no longer using drugs but has admitted 
that he continues to drink alcohol.  

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.301(b) (2001).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action, that involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
and will not be determinative unless it is the proximate 
cause of injury.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  See 38 C.F.R. § 3.1(n).  

The Court has held that "willful misconduct" involves an act 
of conscious wrongdoing or known prohibited action or 
deliberate or intentional wrongdoing and it must be the 
proximate cause of the injury, disease or death.  Daniels v. 
Brown, 9 Vet. App. at 350-51.

Black's Law Dictionary defines proximate cause as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary at 1225 (6th ed., 1990).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994).  

The Court has held that VA must establish that denial of the 
claim is justified by a preponderance of the evidence.  Smith 
v. Derwinski, 2 Vet. App. 241, 244 (1992).  

The Board notes that a temporary stay has been placed on 
claims for compensation based on alcohol and drug abuse 
related disabilities, claimed either as secondary to or as a 
symptom of a service-connected disability, pending final 
resolution of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

However, it appears that "[t]his suspension applies only to 
those cases where the evidence shows an association between 
the alcohol or drug abuse disability and the service-
connected disability.  Where it is concluded that the claimed 
alcohol or drug abuse disability was due to the veteran's own 
willful action, the denial of such claims may continue to be 
processed."  See VBA Fast Letter No. 01-35 (May 8, 2001).  

Therefore, it appears that the stay does not apply in this 
case because the issue involves entitlement to pension, and 
there is no claimed or suggested association between the 
potential alcohol and/or drug-related disabilities and a 
service connected disability.  

In fact, the veteran has no service-connected disabilities, 
and the evidence indicates that the disabilities may be 
primary alcohol-related disabilities (e.g., the evidence 
indicates that the veteran's knee injury resulted from his 
driving under the influence of alcohol).  Therefore, the stay 
does not apply to this case, and it may continue to be 
processed.  Id.  

On remand, the RO should obtain the police report pertaining 
to the August 1996 motor vehicle accident, as well as any 
records concerning his jail sentence.  The RO should also 
obtain treatment records from Bradford Health Services in 
Huntsville, Alabama.  The RO should obtain any other records 
pertaining to the August 1996 accident.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In light of the above, and for other reasons that will be set 
out below, the Board also is of the opinion that the March 
and April 2000 VA examinations, are inadequate for rating 
purposes.  The claims folder and its medical evidence were 
not made available to any of the VA examiners.  It also 
appears that not all of the veteran's impairments have been 
evaluated, particularly GERD.  Nor did the VA examiners 
sufficiently discuss the relationship of the veteran's 
history of drug and alcohol abuse to any of his current 
impairments.  

Finally, neither the VA joints or VA general medical 
examination reports contain any opinions as to the impact of 
the disabilities found on the veteran's employability.  

For the reasons set forth above, a remand is required for a 
VA examination that addresses all of the veteran's 
impairments, provides a clear opinion as to their impact on 
his employability, and provides a cogent discussion of the 
relationship of the veteran's alcohol and history of drug 
abuse to each of his impairments.  38 U.S.C.A. § 5103A(d)) 
(West Supp. 2001).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In particular, the RO should obtain 
medical records from Bradford Health 
Services in Huntsville, Alabama.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should ensure that 
it has obtained all VA medical records 
from the Biloxi and Mobile VAMCs.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain the police 
report regarding the veteran's August 
1996 motor vehicle accident.  The RO 
should also obtain any records from the 
jail where he apparently was subsequently 
incarcerated for, in part, DUI.  The RO 
should obtain any other records 
pertaining to the August 1996 accident.  

In doing so, the RO should also notify 
the veteran that it is attempting to 
obtain records pertaining to the August 
1996 motor vehicle accident, and advise 
him to submit any evidence regarding such 
accident in his possession.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

4.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  

The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, 
to assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether 
the veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.  

After reviewing the record and examining 
the veteran, the examiner(s) must furnish 
an opinion as to the manifestations and 
severity of each identified disability, 
and the effect of the veteran's 
disability/ies on his ability to work.  
The VA examiner(s) should state whether 
such disability/ies is/are susceptible to 
improvement through appropriate 
treatment.  

The examiner(s) should also provide an 
opinion as to whether any disorder(s) 
found is/are causally or etiologically 
related to the veteran's history of 
alcohol and/or drug abuse.  

If substance abuse is found to be 
currently present, the examiner(s) should 
offer an opinion as to how severe any 
impairment(s) impacted by drug and/or 
alcohol abuse would be if such substance 
abuse were not present.  

If a psychiatric impairment(s) is found, 
the examiner should assign Global 
Assessment of Functioning (GAF) scores 
for the psychiatric impairment(s) 
including substance abuse and not 
including substance abuse.  If such a 
determination cannot be made, it should 
be so noted.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for nonservice-connected pension 
benefits.  38 C.F.R. § 3.655 (2001).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  Thereafter, the RO should evaluate 
all of the veteran's disabilities, 
including those reported earlier which 
had not been previously rated, and assign 
a percentage evaluation for each.  



7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes consistent with the 
criteria under 38 U.S.C.A. §§ 1402(a)(1), 
1521(a) (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(c)(2), (3), 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2001).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The RO 
should also consider any other relevant 
provisions, including, but not 
necessarily limited to, 38 C.F.R. § 4.40, 
4.45, and 4.59, where appropriate.  

The RO must also make a determination as 
to whether any of the veteran's 
disabilities (including, but not 
necessarily limited to, those injuries 
sustained in the August 1996 motor 
vehicle accident) were the result of the 
veteran's willful misconduct.  See 
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(c)(2), (3); see 
Abernathy, supra.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is again advised that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


